Andree Layton Roaf, Judge, dissenting. I would reverse this case and remand for an award of benefits because I do not believe that the decision of the Board of Review is supported by substantial evidence and because our case law mandates an award of benefits where an employee leaves his job because of a reduction in pay. When Craig Wenzl returned to work on October 30, 1995, after an on-the-job injury, he received only 57% of his former pay, and a “trainee” whom he understood had been assigned to assist him was receiving his commissions. Wenzl worked two months without any clue from his employer that he would be returned to his former status. Although Wenzl’s supervisor, District Manager Bill Luttrell, testified that he had actually assigned this trainee to Wenzl’s territory shortly after Wenzl’s accident, he never stated in the hearing that he had informed Wenzl of this, and Wenzl testified that he was never told this by Luttrell. Wenzl then worked for two months at approximately one-half of his former pay before resigning. In Ladish Co. v. Breashears, 263 Ark. 48, 563 S.W.2d 419 (1978), the Board of Review found that Breashears left his job because of reduction in pay and a reclassification to a lower level. The Board of Review then concluded that this caused the work to become unsuitable and that Breashears left his last work for good cause. The Arkansas Supreme Court affirmed the action of the Board of Review in awarding unemployment benefits. See also Jackson v. Daniels, 269 Ark. 714, 600 S.W.2d 427 (Ark. App. 1980) (an act by the employer that does economic injury to the employee may be “good cause connected with the work”); Carpenter v. Director, 55 Ark. App. 39, 929 S.W.2d 177 (1996) (increased distance and risk of travel and costs of gasoline reducing appellant’s take-home pay was good cause to quit); and Morton v. Director of Labor, 22 Ark. App. 281, 742 S.W.2d 118 (1987) (a change in duties calling for less competence and lower remuneration is cause for work to become unsuitable and good cause for voluntarily quitting). Although Luttrell testified that he intended to give Wenzl back his route around the first of February and see if he could handle it physically, he did not communicate his intent to Wenzl during the two months he worked at half pay or even when Wenzl handed in his resignation. Wenzl stated that he left his work for two reasons: because his wages were cut a thousand dollars a month and because he was having trouble physically meeting the demands of the job. Under our case law, these reasons constitute good cause connected with the work. Moreover, in Jackson v. Daniels, supra, this court stated that because an employee who voluntarily leaves his employment for good cause connected with the work is not required to preserve his job rights, “we attach no significance to . . . the abruptness of the claimant’s departure.” The majority relies on Teel v. Daniels, 270 Ark. 766, 606 S.W.2d 151 (Ark. App. 1980), in which this court stated that good cause is cause that would reasonably impel the average able-bodied, qualified worker to give up his or her employment. This standard depends on the worker’s perspective, at least impliedly, at the time that he decides to give up his job. An employer’s future plans, if not communicated to the worker by the time he makes his decision, obviously do not and should not figure into the analysis of whether the situation would justify the worker’s decision to quit. Yet the Board of Review and the majority rely on the employer’s assertion that Wenzl was going to be assigned a territory, to find that he did not leave his employment for good cause. The majority has in essence created a “secret good intentions” defense for employers to assert after they have driven an employee out of a job. Workers are left to the mercy of employers’ good faith not to claim secret good intentions, a precarious position if it was the employer’s bad faith that forced the employee to resign. For the foregoing reasons, I would reverse and remand to the Board of Review for an award of benefits.